DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 December 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0272220 by Ichikawa et al. (Ichikawa hereinafter) in view of US 2006/0243503 by Carlson.

Regarding claim 1, Ichikawa discloses a gasoline engine [see at least Figure 1, (ENG)] that supplies the motor with an electric power [see at least paragraphs 0051-0052] that is generated using gasoline [see at least paragraph 0085]; a power storage device [see at least Figure 1, (10)] that supplies the motor with an electric power stored in the power storage device [see at least paragraph 0054]; a display [see at least Figure 1, (34)]; and a controller that controls the display [see at least Figure 1, (30)], wherein the gasoline engine is stopped [see at least paragraph 0063, “a CD mode that gives a high priority to running using only motor generator MG2 with engine ENG stopped”] and an electric power is supplied from the power storage device to the motor [see at least paragraph 0054], in the second driving mode, an electric power supplied from the gasoline engine to the motor is greater than an electric power supplied from the power storage device to the motor [see at least paragraph 0084], in the first driving mode, the controller controls the display so that the display displays an instantaneous electric power efficiency of the 
Ichikawa discloses the use of a gasoline engine instead of a hydrogen fuel cell.  However, it is known to utilize hydrogen fuel cells in place of gasoline engines as disclosed by Carlson [see at least paragraphs 0006-0007].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize a hydrogen fuel cell in place of a gasoline engine to reduce carbon emissions and prevent air pollution. 

Regarding claim 2, Ichikawa in view of Carlson teaches the fuel cell vehicle according to claim 1.
Ichikawa discloses further having a third driving mode in which an electric power supplied from the power storage device to the motor is greater than an electric power supplied from the fuel cell to the motor [see at least Figure 6, (S209)], wherein in the third driving mode, the controller controls the display so that the display displays the instantaneous electric power efficiency of the fuel cell vehicle and does not display the instantaneous fuel efficiency of the fuel cell vehicle [see at least Figure 6, (S215); operating in CD MODE/ECO MODE].

Regarding claim 5, Ichikawa discloses a method of control of a fuel cell vehicle having a first driving mode [see at least abstract; paragraphs 0063-0064; “CD mode”] and a second driving mode [see at least abstract; paragraphs 0063-0064; “CS mode”], wherein in the first driving mode, power generation by a gasoline engine is stopped [see at least paragraph 0063, “a gasoline engine to the motor is greater than an electric power supplied from the power storage device to the motor [see at least paragraph 0084], the method comprising: displaying an instantaneous electric power efficiency of the 
Ichikawa discloses the use of a gasoline engine instead of a fuel cell.  However, it is known to utilize fuel cells in place of gasoline engines as disclosed by Carlson [see at least paragraphs 0006-0007].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize a fuel cell in place of a gasoline engine to reduce carbon emissions and prevent air pollution. 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0272220 by Ichikawa et al. (Ichikawa hereinafter) in view of US 2006/0243503 by Carlson in further view of US 2020/0307621 by Ostrowski et al. (Ostrowski hereinafter).

Regarding claim 3, Ichikawa in view of Carlson teaches the fuel cell vehicle according to claim 1.
Ichikawa discloses further having a third driving mode in which an electric power supplied from the power storage device to the motor is greater than an electric power supplied from the fuel cell to the motor [see at least Figure 6, (S209)], wherein in the third driving mode, the controller controls the display [see at least Figure 6, (S215); operating in CD MODE/ECO MODE].
Ichikawa in view of Carlson fails to teach so that the display displays both the instantaneous fuel efficiency and the instantaneous electric power efficiency of the fuel cell vehicle.  However, Ostrowski discloses this limitation [see at least paragraph 0015].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to display both the fuel efficiency and the electric power efficiency to inform the operator of the overall efficiency of the vehicle and allow the operator to determine possible system issues that require attention.

Regarding claim 4, Ichikawa in view of Carlson teaches the fuel cell vehicle according to claim 1.
Ichikawa in view of Carlson fails to teach wherein the controller controls the display so that the display displays a total travel distance that the fuel cell vehicle can travel with an electric power that can be generated by the fuel cell and the electric power stored in the power storage device.  However, Ostrowski discloses this limitation [see at least paragraphs 0016, 0072 and 0077].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to display to the operator the total distance that the vehicle can still .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Berentsen et al. (US 2018/0031405) discloses a vehicle display with an intelligent fuel gauge.
Aoyagi et al. (US 7,966,121) discloses a fuel efficiency display for a fuel cell vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/JOEL BARNETT/Examiner, Art Unit 2836